Citation Nr: 0937633	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  99-19 954A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active service from November 1971 to May 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision, in 
which the RO, inter alia, denied a claim for service 
connection for "a mental condition."  The Veteran filed a 
notice of disagreement (NOD) in February 1999, and the RO 
issued a statement of the case (SOC) in March 1999.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in October 1999.

In February 2001, the Veteran testified during a Board 
hearing before a Veterans Law Judge, in Washington, D.C.  A 
transcript of that hearing is of record.  

In April 2001, the Board remanded the claim to the RO to 
provide additional notice to the Veteran, and to perform 
additional evidentiary development.  After accomplishing 
further action, the  RO continued the denial of the claim (as 
reflected in an October 2004 supplemental SOC (SSOC)), and 
returned this matter to the Board.

In October 2005, the Board again remanded the claim to the RO 
(via the Appeals Management Center (AMC) in Washington, DC) 
for additional evidentiary development.  After accomplishing 
further action, the AMC continued the denial of the claim (as 
reflected in a January 2007 SSOC), and returned this matter 
to the Board. 

In July 2007, the Board remanded the claim for a third time 
to the RO, via the AMC, for corrective action.  After 
accomplishing the requested action, the AMC continued the 
denial of the claim (as reflected in an October 2008 SSOC), 
and returned this matter to the Board for further appellate 
consideration.  

The Board notes that the Veterans Law Judge who conducted the 
February 2001 hearing is no longer an employee of the Board.  
In April 2009, the Veteran was notified of his entitlement to 
another hearing by a Veterans Law Judge who would decide his 
claim, if he desired one.  The Veteran initially indicated 
that he would like to attend another hearing.  However, in 
July 2009, he notified the Board that he wished to cancel the 
hearing and have the Board consider his claim based on the 
evidence already of record.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Although service records reflect no specific in-service 
diagnosis, those records do confirm treatment at the mental 
hygiene clinic, and the probative medical opinion evidence on 
the question of whether there exists a medical relationship 
between the Veteran's current psychotic disorder and service 
indicates that such a relationship is as likely as not.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for a psychotic disorder are 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the favorable disposition of the claim on appeal, the 
Board finds that all notification and development actions 
needed to fairly adjudicate this claim has been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim for VA benefits, VA is responsible 
for determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

After a full review of the record, including the medical 
evidence and statements made by and on the Veteran's behalf, 
and resolving all reasonable doubt in the Veteran's favor, 
the Board finds that service connection for a psychotic 
disorder is in order.  

Regarding a current diagnosis, a review of the record reveals 
that the Veteran was first diagnosed with a mental disorder 
in May 1990.  At that time, the diagnosis was atypical 
psychosis.  Subsequent records contain alternative diagnoses 
such as bipolar disorder and PTSD; however, the principal 
diagnosis throughout the period pertinent to this appeal has 
been a psychotic disorder, variously diagnosed, i.e., 
schizophrenia, psychotic disorder NOS, atypical psychosis.  
Significantly, the report of VA examination in December 2006 
(contained in Volume 8 of the claims file) reveals that, 
although the Veteran shows some PTSD symptoms, these were 
found to overlap to some degree with his psychotic symptoms, 
and the examiner's conclusion was that the Veteran does not 
meet all of the diagnostic criteria for a diagnosis of PTSD.  
Rather, the examiner provided a diagnosis of psychotic 
disorder NOS.  The examiner concluded that the Veteran's 
primary psychotic disorder had its onset more likely than not 
during military service, with some PTSD symptoms, but not 
enough for full criteria.  The report of a September 2007 VA 
examination (Volume 8) reveals a diagnosis of paranoid 
schizophrenia.  

Regarding in-service injury or disease, the Veteran contends 
that he experienced actual onset of symptoms during service, 
and was treated during service, with some remission and/or 
low level symptoms experienced thereafter.  The Veteran 
described to the December 2006 examiner an incident while 
stationed in Germany (from April 1974 to June 1976), where he 
had a hallucination of seeing two MPs who were not really 
there.  He stated that he realized he was "losing it" when 
nobody else saw the MPs.  Although the Veteran's mental 
hygiene records are not present, despite efforts by the RO to 
obtain them, a July 1978 service treatment record (Volume I) 
confirms that the Veteran was seen for complaint of headaches 
and decreased appetite.  The examiner noted that the Veteran 
was seeing Captain Figueroa at the mental health clinic 
regarding "personal problems" and changes in job status.  
The Veteran was advised to report to Captain Figueroa the 
following week.  Although this notation does not confirm the 
Veteran's specific account of experiencing hallucinations, or 
other specific psychiatric symptomatology, it does confirm 
that he was experiencing some psychiatric symptomatology of 
sufficient degree for him to seek treatment.  

The Veteran is competent to report his experience of symptoms 
in service.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 
93 (1991).  Moreover, the Veteran in this case has some 
medical training, and served as a medical corpsman.  The 
service treatment record is consistent with the approximate 
time-frame of the Veteran's account.  The Board finds this 
evidence persuasive with respect to the onset of psychiatric 
symptoms, and that, among the symptoms he experienced were 
hallucinations, as he described.  Moreover, a VA medical 
opinion was obtained in September 2008.  After reviewing the 
record, a VA physician indeed found that the Veteran had his 
first psychotic episode while on active duty in Germany, due 
to job stress, and later on, as his life stress increased, he 
started becoming more psychotic, needing frequent 
interventions.  He concluded that, it is at least as likely 
as not that the Veteran's current psychiatric condition is 
related to the military.  

To whatever extent the VA physician relied on the Veteran's 
account for the details of his in-service episode, in 
rendering his September 2008 opinion, such reliance only 
warrants the discounting of a medical opinion in certain 
circumstances, such as when the opinion is contradicted by 
other evidence in the record or when the Board rejects the 
statements of the Veteran.  See Coburn v. Nicholson, 19 Vet. 
App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2006).  Here, the Veteran's assertions appear to be 
credible and consistent with the circumstances of his 
service.  Moreover, they are generally supported by the 
service treatment records.  Therefore, the physician's 
reliance on the Veteran's testimony in this regard, without 
specific service records showing a psychotic episode, does 
not warrant discounting his opinion.  Moreover, there is no 
contrary medical opinion of record.  As such, the only 
competent and probative evidence on the question of whether 
there exists a medical nexus between the Veteran's current 
psychotic disorder and service indicates that such a 
relationship is as likely as not.  While the opinion evidence 
is not definitive, it has been expressed in terms sufficient 
to permit the application of the benefit-of-the-doubt 
doctrine.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Under the circumstances of this case, and with resolution of 
all reasonable doubt in the Veteran's favor on the question 
of in-service onset of symptoms, the Board finds that the 
criteria for service connection for a psychotic disorder are 
met.




ORDER

Service connection for a psychotic disorder is granted.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


